Citation Nr: 1129758	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  07-16 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES


1.  Entitlement to service connection for a disability of the penis or urethra to include chronic lichen sclerosus et atrophicus of the glans penis (claimed as infection on the Veteran's penis).  

2. Entitlement to service connection for a stomach disability.  

3. Entitlement to service connection for a cervical spine disability


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & his wife

ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to December 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which, in pertinent part, denied entitlement to service connection for bilateral hearing loss, tinnitus, lumbago and arthralgia of the lumbar spine, arthralgia of the cervical spine, post traumatic stress disorder (PTSD), a stomach condition, and residuals of urethritis gonococci (claimed as infection on the Veteran's penis).

Although the initial claim was for residuals of an infection of the penis, the claim encompasses all disabilities of the penis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a Veteran's claim for service connection is not limited to a specific diagnosis, but is one for service connection for an underlying disability, regardless of diagnosis).

In August 2008, the veteran provided testimony at a videoconference hearing before the undersigned.  A transcript of this hearing is of record.

During his August 2008 hearing, the Veteran withdrew his claims for entitlement to service connection for exposure to Agent Orange and asbestos.  Therefore, these claims are not before the Board.

In November 2008, the Board granted service connection for PTSD and remanded the claims seeking service connection for residuals of urethritis, and stomach, low back, cervical spine, bilateral hearing loss, and tinnitus disabilities for further development.  In a January 2009 rating decision, the RO implemented the Board's decision granting service connection for PTSD.  In December 2009, the Appeals Management Center (AMC) granted service connection for a low back disability, bilateral hearing loss, and tinnitus.  As the award of service connection for these disabilities represented a full grant of the benefit sought on appeal, these issues will not be considered here.

In a June 2011 brief to the Board, the Veteran's representative contended that there was clear and unmistakable (CUE) error in a November 2006 rating decision that denied entitlement to service connection for left and right knee disabilities.  He claims that service connection for the right knee should be granted outright and the Veteran should be provided with a VA examination in regards to his left knee.  He also raised claims for an increased rating for PTSD and a total rating for compensation based on individual unemployability.  As these issues have been raised by the record, they are referred to the AOJ for adjudication.  

The issues of entitlement to service connection for cervical spine and stomach disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Chronic lichen sclerosus et atrophicus of the glans penis began in service and has continued since.



CONCLUSION OF LAW

Chronic lichen sclerosus et atrophicus of the glans penis was incurred during active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

As the Board is granting the claim for service connection for residuals of urethritis (originally claimed as an infection on the Veteran's penis) the claim is substantiated, and there are no further VCAA duties as to that issue.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Legal Criteria-Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran's medical records reveal that he has been diagnosed as having chronic lichen sclerosus et atrophicus of the glans penis.  See August 2009 VA examination report.  Therefore, a current disability has been demonstrated.

There is also evidence of in-service treatment for lichen sclerosus et atrophicus of the glans penis and of a continuity of symptomatology linking that treatment to the current diagnosis of lichen sclerosus et atrophicus of the glans penis.  Service treatment records indicate that in May 1970 the Veteran had complaints of considerable pain over the head of his penis and was originally diagnosed with urethritis, acute gonococci.  However, in June 1970, he was seen for recurrent infections under the foreskin and was recommended for a circumcision.  In July 1970, he was treated for pain and swelling post circumcision.  A November 1970 record showed that he continued to have a rash on the head of his penis manifested by red raised lesions.  He was given a provisional diagnosis of fungal disease of the glans penis.  In December 1970, the inflammatory scarring was identified as lichen sclerosus et atrophicus for which the Veteran continued to seek treatment in January and February 1971.  

Post service treatment records included a physician's statement from Dr. C.L.Y. that included a diagnosis of lichen sclerosus et atrophicus.  

On his May 2007 Form 9, the Veteran claims that he has residuals from his in-service circumcision manifested by constant pain and infections.  

During his August 2008 video conference hearing, the Veteran reported that during service, the skin under his penis became red and sore for which he underwent a circumcision.  Ever since then, he has had phantom pain and the skin continued to crack open.  He referred to the problem as sclerosus.  

On August 2009 VA examination, the Veteran's past medical history was noted.  The examiner noted that the Veteran had lesions on his glans penis in service and still had these lesions.  The Veteran denied any issues or residuals with urethritis such as urethral stenosis.  On exam, there was current 3 mm scaly plaque on the glans penis that easily detached and revealed normal appearing tissue where the plaque was located.  After a review of the claims file, interview with the Veteran, laboratory testing, and physical examination, the Veteran was diagnosed as having lichen sclerosus et atrophicus of the glans penis.  The examiner found that there were no residuals of urethritis and the Veteran had no residuals of urethritis related to military service.  The examiner found, however, that the Veteran had a chronic rash of the glans penis that started in service.  

The Veteran is competent to report the symptoms, such as pain and lesions, as well as a continuity of symptomatology.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  Furthermore, his reports are consistent with the evidence of record and there is nothing to contradict them.  The contemporaneous record, including the August 2009 VA examination, supports the Veteran's reports of ongoing lesions/cracked skin on his penis since service.

Therefore, the Board finds that his reports are also credible.  As the weight of the evidence reflects that he experienced pain and lesions on his penis in service, he has been diagnosed as having a current disability manifested by pain and lesions on his penis, and there has been a continuity of symptomatology since service, the criteria for service connection for the currently diagnosed lichen sclerosus et atrophicus of the glans penis have been met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §  3.303.



ORDER

Entitlement to service connection for chronic lichen sclerosus et atrophicus of the glans penis is granted.


REMAND

Treatment records from the Huntington VA Medical Center (VAMC) beginning in November 2006 showed that the Veteran was "disability retired (social security) for '[his] back and stomach and mental problems and shoulder.'"  However, the actual decision by the Social Security Administration (SSA), and the medical records on which that decision was based, are not of record.  In light of the Veteran's appealed claims for stomach and cervical spine disabilities that he generally described as a "back problem", these records are potentially pertinent to the claims remaining on appeal.  The United States Court of Appeals for Veterans Claims (Court) has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992

The Veteran asserts that while he was getting off of a bus that was transporting troops in Vietnam, he felt his knee give way and fell approximately three or four feet onto the gravel ground.  He hit his upper back and shoulder.  He believes that this fall triggered his cervical spine problems.  He indicated that he did not seek treatment.  In support of the Veteran's contentions, in a July 2008 statement from a fellow serviceman confirmed that the Veteran fell off of the bus and injured his back and shoulder in service.  He stated that he saw the Veteran on a regular basis and since that incident he constantly complained of back problems.  Additionally, service treatment records show that in May and September 1969, he was treated for "back pain".  He was also treated in June 1970 for an abrasion to his right lower back from falling down a flight of stairs.  

On VA examination in August 2009, the examiner found that the Veteran's cervical spine disability was not caused by or the result of any injury in service.  The examiner reasoned that there was no documentation of a neck injury while in the service.  The Court has held that a medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

Given that no examiner has considered the Veteran's competent lay testimony and those of his fellow servicemen regarding an incident in which he claims he fell off of a bus and landed on his back and shoulder, an additional VA examination is necessary.  Dalton, supra.

The Veteran claims that he developed stomach problems in service.  Service treatment records reflect that he was treated for stomach pain.  A July 2008 statement from one of the Veteran's servicemen indicated that since 1971, the Veteran constantly complained of feeling sick to his stomach.  On August 2009 VA examination, the examiner found that the Veteran currently had gastrointestinal reflux disease (GERD) and hiatus hernia.  

The examiner opined that the Veteran's stomach disability was not caused by or the result of the Veteran's military service.  The examiner reasoned that there was no documentation that the Veteran had acid reflux or GERD while in the military.  Again, the opinion is inadequate because the examiner did not consider the Veteran's reports stomach problems beginning in service and continuing since that time.  Dalton, supra.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact SSA and request all decisions and medical records associated with the Veteran's application or award of SSA benefits.

All efforts to obtain these records should be documented in the claims file.

2. After the completion of #1, schedule the Veteran for VA examination(s), preferably with an examiner who has not yet examined him, to determine the etiology of his current cervical spine and stomach disabilities.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should note the Veteran's reports of a cervical spine injury from falling 3 to 4 feet and landing on his back and shoulder while getting off of a bus and reports of stomach and cervical problems beginning in service and continuing since that time.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any current cervical spine disability had its onset in service, or is otherwise the result of a disease or injury in service, including the reported fall.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any stomach disability or other associated disorder had its onset in service, or is otherwise the result of a disease or injury in service.

In the alternative, the examiner must indicate whether the Veteran's stomach disability is etiologically related to his service- connected PTSD.  In reaching this determination, the examiner must consider whether the Veteran's PTSD, chronically aggravated his stomach beyond a level due to the natural disease process.  

The examiner must provide a rationale for the opinions.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The absence of evidence of treatment for a cervical spine disability related to a fall and a diagnosis of acid reflux or GERD in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of in-service cervical spine and stomach problems and a continuity of symptomatology, must be acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3. The RO/AMC should review the examination reports to ensure that they contain the information requested in this remand and are otherwise complete.

4. If the benefits sought on appeal remain denied, issue a supplemental statement of the case before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


